DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 47-70 of US Application No. 17/461,153, filed on 30 August 2021, are currently pending and have been examined. Applicant canceled claims 1-46 and added claims 47-70 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statement filed on 30 August 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Objections
Claim 55 is objected to because of the following informalities: claim 55 recites “raising or lower a life” but should recite – raising or lowering a lift –.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-50, 54, 57-60, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 5,155,684, “Burke”) in view of Soupert et al. (US 5,341,540, “Soupert”).

	Regarding claims 47, 57, and 64, Burke discloses guiding an unmanned vehicle be reference to overhead features and teaches:
a memory including computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions (computer 90 with memory and software – see at least 13:40-62) to 
determine a starting position of the robot relative to an initialization object based at least in part on an image detected by a sensor coupled to the robot (during teaching mode, the operator will select a suitable pair of lights using a tracking gate and initial coordinates of center points of targets is stored – see at least 6:11-38; in a teaching mode, the user will place the tracking gate around the target at a starting location – see at least 11:55-63; operator selects lights displayed on a monitor screen showing a camera’s field of view – see at least 6:11-38); and 
learn a route by user demonstration in a learning mode (teaching mode where user manually controls vehicle and selects successive targets using tracking gates – see at least 11:55-12:37).

Burke fails to teach but Soupert discloses a process and apparatus for automatic cleaning of ground areas through the performance of programmed tasks and teaches:
wherein the learned route associates actions of the robot with positions of the robot relative to the initialization object, wherein the positions are determined at least in part from the starting position of the robot (path and task recorded and learned by apparatus 1 – see at least Fig. 4 and 9:46-48; apparatus starts at a fixed reference point 18 and manual piloting and recording is started – see at least 9:49-64; apparatus 1 is manually controlled to follow a desired path and the operator activates cleaning tools as desired based on the location – see at least 9:65-10:11; each specific point 20 of path and start-up and stop of tools is recorded progressively – see at least 9:65-10:11).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Burke to provide for associating actions of the robot with the learned route, as taught by Soupert, to provide for automatic cleaning of ground areas using the programmed tasks (Soupert at 1:7-13).

Regarding claims 48, 58, and 65, Burke further teaches:
wherein the at least one processor is further configured to execute the computer readable instructions to cause the robot to autonomously navigate the learned route (the vehicle may operate in unmanned repeat mode to keep vehicle moving along the stored course – see at least 12:40-65).  

Regarding claims 49, 59, and 66, Soupert further teaches:
wherein the at least one processor is further configured to execute the computer readable instructions to recognize a predetermined sequence of actions and autonomously navigate the learned route based at least in part on the predetermined sequence of actions (path and task recorded and learned by apparatus 1 – see at least Fig. 4 and 9:46-48; apparatus starts at a fixed reference point 18 and manual piloting and recording is started – see at least 9:49-64; apparatus 1 is manually controlled to follow a desired path and the operator activates cleaning tools as desired based on the location – see at least 9:65-10:11; each specific point 20 of path and start-up and stop of tools is recorded progressively – see at least 9:65-10:11; apparatus may re-perform by itself the displacements and cleaning operations as memorized and following the path 21 recorded – see at least 10:12-30).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for navigating the learned route based on the predetermined sequence of actions, as further taught by Soupert, to provide for automatic cleaning of ground areas using the programmed tasks (Soupert at 1:7-13).
 
	Regarding claims 50, 60, and 67, Burke further teaches:
wherein the at least one processor is further configured to execute the computer readable instructions to, determine, in the learning mode, position of the robot relative to the initialization object at a first location (during teaching mode, the initial position of the tracking gate and coordinates of the center points of the target at the initial position is recorded – see at least 6:11-38), 
route, in the learning mode, the robot from the first location to a second location along a desired path (teaching mode where user manually controls vehicle and selects successive targets using tracking gates – see at least 11:55-12:37), 3
store, in the learning mode, the initialization object [ ] (during teaching mode, the initial position of the tracking gate and coordinates of the center points of the target at the initial position is recorded – see at least 6:11-38).

Burke fails to teach but Soupert further teaches:
store, in the learning mode, a plurality of actions demonstrated by a user with respect to a particular position along the desired path while the robot travels the route from the first location to the second location , and associate, in the learning mode, the route and the plurality of actions to the initialization object (path and task recorded and learned by apparatus 1 – see at least Fig. 4 and 9:46-48; apparatus starts at a fixed reference point 18 and manual piloting and recording is started – see at least 9:49-64; apparatus 1 is manually controlled to follow a desired path and the operator activates cleaning tools as desired based on the location – see at least 9:65-10:11; each specific point 20 of path and start-up and stop of tools is recorded progressively – see at least 9:65-10:11).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for storing actions and associating the actions with the route, as further taught by Soupert, to provide for automatic cleaning of ground areas using the programmed tasks (Soupert at 1:7-13).

Regarding claim 54, Burke further teaches:
wherein the robot is at least one selected from the group consisting of a floor scrubber, a vacuum cleaner, a steamer, a mop, and a sweeper (vehicle may be a floor scrubber – see at least 15:24-32).  

Claims 51, 61, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Soupert, as applied to claims 47, 57, and 64 above, and further in view of Crouse et al. (US 2014/0330496 A1, “Crouse”).

Regarding claims 51, 61, and 68, Burke and Soupert fail to teach but Crouse discloses a trainable robotic apparatus and teaches: 
wherein the at least one processor is further configured to execute the computer readable instructions to determine, in an autonomous mode different from the learning mode, position of the robot relative to the initialization object; and upload, in the autonomous mode, the route and the plurality of actions learned in the learning mode if there is a match between the initialization object identified in the autonomous mode and the learning mode (multiple autonomous operations may be stored and each saved path includes a location identifier and the path closest to the location of the robot will be selected and retrieved from memory – see at least ¶ [0027]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for determining a position and upload the route and actions, as taught by Crouse, so the robot can autonomously drive the apparatus according to data from the first pass (Crouse at ¶ [0023]).

Claim 52, 55-56, 62, and 69 rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Soupert, as applied to claim 47 above, and further in view of Field et al. (US 4,790,402, “Field”).

Regarding claims 52, 62, and 69, Burke and Soupert fail to teach but Field discloses an automated guided vehicle and teaches:
wherein the at least one processor is further configured to execute the computer readable instructions to store a library of images of an initialization object associated with at least one learned route such that detection of the initialization object from the library of images of the initialization object causes the robot to execute the plurality of actions in the autonomous mode (certain targets are bar coded – see at least abstract; bar codes are placed on the target wherever a major  machine function is to occur – see at least 6:43-54; detection of bar code may initiate a programmed action – see at least 8:60-68; bar coded targets are used at each position along path where a computer command is required – see at least 12:63-13:6).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for storing a library of images, as taught by Field, to perform the desired function at the desired position (Field at 12:62).

Regarding claim 55, Burke and Soupert fail to teach but Field discloses an automated guided vehicle and teaches:
wherein the plurality of actions include at least one selected from the group consisting of regulating water flow, turning on or off water supply, turning on or off vacuum, moving vacuum hose position, raising or lower a life, and turning or off a sensor (computer can be programmed to control such automated functions as brush control, water flow, squeegee lift – see at least 3:22-29).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for a plurality of actions, as taught by Field, to perform the desired function at the desired position (Field at 12:62).

Regarding claim 56, Examiner first notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Claim 56 recites “wherein if the robot is a floor cleaner [emphasis added], then at least one of the plurality of actions is regulating water flow and turning on or off the water supply such that only the particular position along the desired path is cleaned”. Regulating water flow and turning on or off the water supply is contingent on the robot being a floor cleaner. As such, regulating the water flow and turning on or off the water supply does not need to be performed because the contingent limitation, i.e., the robot being a floor cleaner, is not met. Accordingly, this limitation, as currently recited, does not have any patentable weight.

To advance prosecution, Examiner further directs Applicant’s attention to Field. 
	Field teaches:
wherein if the robot is a floor cleaner, then at least one of the plurality of actions is regulating water flow and turning on or off the water supply such that only the particular position along the desired path is cleaned (the vehicle may be adapted for use as a floor sweeper or other floor treating machine and the vehicle computer can be programmed to control such automated functions as brush control, water flow, squeegee lift – see at least 3:22-29).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for water flow control, as taught by Field, to perform the desired function at the desired position (Field at 12:62).

Claims 53, 63, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Soupert, as applied to claims 47, 57, and 68 above, and further in view of Kono et al. (US 4,278,142, “Kono”).

Regarding claims 53, 63, and 70, Burke further teaches:
wherein the initialization object is a binary image [ ] (targets may be used instead of lights, where the targets are, for example a shape painted white and mounted against a black ceiling – see at least 14:26-58).  

Burke fails to teach but Kono discloses automatic guidance system for vehicles and teaches:
wherein the initialization object is asymmetrical (marks used for automatic guidance should be distinctive – see at least Fig. 2 and 5:35-43; asymmetrical marks, e.g., mark no. 3 and no. 4 – see Fig. 2).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned vehicle of Burke and Soupert to provide for providing asymmetrical objects, as taught by Kono, to provide for easy recognition and allow accurate discernment of necessary information (Kono at 5:35-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666